644 F.2d 541
Dale J. BOUDREAUX, Plaintiff-Appellant,v.BEKER INDUSTRIES CORPORATION, Defendant-Appellee.
No. 78-3369

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
May 8, 1981.
John H. Brooks, Gretna, La., for plaintiff-appellant.
John R. Peters, Jr., New Orleans, La., for defendant-appellee.
Before BROWN, TJOFLAT and FRANK M. JOHNSON, Jr., Circuit Judges.
PER CURIAM:


1
Upon remand directed by us, Boudreaux v. Beker Industries, 631 F.2d 1263 (5th Cir. 1980), the District Court in a detailed, thorough and scholarly memoranda decision reconsidered the case in the light of Blanchard v. Engine and Gas Compressor Services, Inc., 613 F.2d 65 (5th Cir. 1980), and correctly granted summary judgment to Beker Industries holding it to have been a Louisiana statutory employer.  AFFIRMED.